TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 18, 2014



                                     NO. 03-14-00428-CV


          Lakecroft, Ltd. and Western Hemisphere Investments Corp., Appellants

                                                v.

Randal H. Adams, Susan Adams, Hope Alcorta, Alfred Anderson, Janice Anderson, Brian
  Ash, Elizabeth Ash, Bent Bean, Stacey Bean, James Brady, Richard Byrd, Krin Byrd,
 Donald Carberry, Marcia Carberry, Bertrand Chartier, Joyce Claytor, Edwin Coinson,
    Denice Moran Coinson, Rocky Collette, Jennifer Collette, Sam Collette, Carol Ann
Collette, Mike Crelin, Daniele Crelin, Henry W. De la Rosa, John Dettmer, Sally Dettmer,
 Melissa Duvall, Rachael V. East, Stephen Edlund, Christopher Ewing, Jack Fehrenbach,
Ronald Fey, Grace Fey, Andrew T. Fiedler, Rhoda Fiedler, Donald Charles Fleming, Fresh
 Start Builders, David Glasscock, Gerald Gueldner, John Gueldner, Geraldine Gueldner,
  William Hagerman, Dianne Hagerman, Harve John Hagerty, Jacqueline Harris, Gary
   Holcomb, Lori Holcomb, Bill D. Hood, Dorothy Hood, John Hughes, Janice Hughes,
Carmen Kane, Leonard Tumolo, Timothy Keith, Deborah Keith, Randy Kerner, Cynthia
    Kerner, David Lewis, Lan Lewis, Lori K. Lindsay, Lisa F. Landford, Esther Lucio,
William T. Maurer, Julie McCollum as Trustee of the Frederick G. McCollum and Julie A.
   McCollum Revocable Living Trust, Katherine McDaniel, Gary Mercer, Vivian Mae
 Merrit, Dalton Mewis-Heddleston, Tami Mewis, Richard Miller, Jeanne Butler, Sharon
  Mooney, Terri Mooney, E.D. Morrison, Richard Morrison, Helen Elizabeth Morrison,
 Kenneth W. Pape, Darlene Parsons, Larry Pratt, Robert Ragland, Bernard Charles Reck
and Anna Maria Reck, co-Trustees of the Bernard C. Reck and Anna M. Reck Revocable
Living Trust, Rittiman Ranches LLC, Paul Rohler, Jennifer Rohler, Megan Rutledge, Earl
  Schacherl, Janice Schacherl, Josef Scherm, Lilia Scherm, Dorothy Schroeder, Marcus
Schulte, Cheryl Schulte, Michael R. Stewart, Karen Stewart, Barbara Stuart, Rick Sutton,
Gabriela Sutton, Raul Tijerina, Nancy Talbott, Rob Q. Talbott, Jeff Turpin, Glenn Wash,
   Keith Weidner, Sunda Weidner, Ian Whitehead, David Willson, Phil Zaccaria, Terri
                   Zaccaria, Edward Zeigle, and Susan Zeigle, Appellees


           APPEAL FROM 274TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON


This is an appeal from the judgment signed by the district court on June 16, 2014. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error
in the district court’s judgment. Therefore, the Court affirms the district court’s judgment. The

appellants shall pay all costs relating to this appeal, both in this Court and the court below.